Case 1:19-cv-00434-CFC-CJB Document 363 Filed 09/09/21 Page 1 of 2 PageID #: 36142




                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF DELAWARE

  PHARMACYCLICS LLC and                      )
  JANSSEN BIOTECH, INC.,                     )
                                             )
                      Plaintiffs,            )
                                             )
               v.                            ) C.A. No. 19-434 (CFC) (CJB)
                                             )
  ALVOGEN PINE BROOK LLC and                 )
  NATCO PHARMA LTD.,                         )
                                             )
                      Defendants.            )


        STIPULATION AND [PROPOSED] ORDER TO EXTEND TIME

        WHEREAS, pursuant to Federal Rule of Civil Procedure 54(d), any motion

  for attorney’s fees must be filed no later than 14 days after the entry of judgment;

        WHEREAS, the Court entered final judgment on August 30, 2021 (D.I. 357);

        WHEREAS, Plaintiffs have requested an extension of the deadline to file any

  motion for attorney’s fees, including any motion that the case is exceptional under

  35 U.S.C. § 285, until after the issuance of a mandate by the United States Court of

  Appeals for the Federal Circuit (the “Federal Circuit”);

        WHEREAS, Defendants do not object to Plaintiffs’ request to extend the

  deadline for any such motion until after the issuance of a mandate by the Federal

  Circuit;
Case 1:19-cv-00434-CFC-CJB Document 363 Filed 09/09/21 Page 2 of 2 PageID #: 36143




        IT IS HEREBY STIPULATED by the parties, subject to the approval of the

  Court, that the deadline to file any motion for an award of attorneys’ fees, including

  any motion that this case is exceptional under 35 U.S.C. § 285, shall be 14 days after

  the issuance of a mandate by the Federal Circuit on the appeal (see D.I. 359-360).


  MORRIS, NICHOLS, ARSHT & TUNNELL LLP          YOUNG CONAWAY STARGATT & TAYLOR LLP

  /s/ Jeremy A. Tigan                           /s/ James L. Higgins
  _______________________________               _______________________________
  Jack B. Blumenfeld (#1014)                    Melanie K. Sharp (#2501)
  Jeremy A. Tigan (#5239)                       James L. Higgins (#5021)
  1201 North Market Street                      1000 North King Street
  P.O. Box 1347                                 Wilmington, DE 19801
  Wilmington, DE 19899                          (302) 571-6600
  (302) 658-9200                                msharp@ycst.com
  jblumenfeld@morrisnichols.com                 jhiggins@ycst.com
  jtigan@morrisnichols.com
                                                Attorneys for Defendants
  Attorneys for Plaintiffs

  September 9, 2021


               SO ORDERED, this _______ day of September, 2021.



                                   CHIEF UNITED STATES DISTRICT JUDGE




                                            2
